RICE, C. J.—
The charge of the court below is correct. The order of the orphans’ court, therein referred to, is clearly valid; because it was made, not only on the application of the administrator, but on an application which, upon its face, shows a necessity for the sale of the slaves for the lawful purpose of paying the debts of the estate. Upen such an application by the administrator, the jurisdiction of the orphans’ court attached; and even if there was error in the exercise of that jurisdiction, the order of the court, .when assailed collaterally, as here, could not be held invalid on account of the existence of such error. *304Ikelheimer v. Chapman’s Adm’rs, 32 Ala. 676; Wyatt v. Rambo, 29 Ala. 510; King v. Kent, 29 Ala. 542.
Judgment affirmed.
STONE, J.—
I agree with the majority of the court in affirming the judgment, but do not assent to-the reasoning on which my brothers rest their opinion.—See Ikelheimer v. Chapman’s Adm’rs, 32 Ala. 676.